Citation Nr: 0939582	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  04-09 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression, delusional behavior and 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Esq.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran had active service from September 1944 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes the VA Form 9's, Appeal to Board of Veterans' 
Appeals, submitted by the Veteran in February 2004, March 
2004, and April 2004, variously requested a Board hearing in 
Washington, DC or a Travel Board hearing.  However, April 
2004 correspondence from the Veteran's representative 
indicated that the Veteran was unable to attend any hearing 
due to his age and health and that the hearing request was 
withdrawn.

In a decision dated December 2005, the Board denied service 
connection for an acquired psychiatric disorder, to include 
depression and delusional behavior.  The Veteran appealed the 
denial to the United States Court of Appeals for Veterans 
Claims (Court).

In November 2007, the Secretary filed a Motion to Vacate and 
Remand.  In December 2007, the appellant's attorney filed a 
Reply Brief agreeing with the reasons for the Secretary's 
November 2007 motion.  There was no "joint motion" from the 
parties.  By order dated in March 2008, the Court granted a 
"joint motion to remand" the appeal for compliance with 
"the instructions in the joint motion."

In August 2008, the appellant's attorney submitted an 
independent medical evaluation to the Board and waived RO 
review of this evidence in the first instance.  This 
statement raised for the first time the issue of service 
connection for PTSD.

In October 2008, the Board again denied service connection 
for an acquired psychiatric disorder, to include depression 
and delusional behavior.  In accordance with applicable 
caselaw at the time, the Board referred a separate claim of 
service connection for PTSD.  See Ephraim v. Brown, 82 F.3d 
399, 402 (Fed. Cir. 1996), rev'g 5 Vet. App. 549 (1993).  The 
Veteran appealed this decision to the Court.

In February 2009, months after the Board's October 2008 
decision, the Court issued a decision in Clemons v. Shinseki, 
23 Vet. App. 1 (2009).  In that decision, the Veteran 
appealed to the Board a claim of service connection for PTSD.  
The record did not disclose a diagnosis of PTSD, but did 
reflect a diagnosis of an anxiety disorder.  The Board denied 
a claim of PTSD based upon lack of a current diagnosis, and 
did not address the diagnosis of anxiety disorder.  

In Clemons, the Court reevaluated the concept of what issues 
are encompassed in a service connection "claim" filed by a 
claimant.  The Court held that the scope of a claim must be 
understood from the viewpoint of a lay claimant who may not 
be required to understand sophisticated legal or medical 
distinctions, and that "the claimant's intent in filing a 
claim is paramount to construing its breadth."  The Court, 
citing the holding in Ingram v. Nicholson, 21 Vet. App. 232, 
254 (2007) which held that VA must apply a "sympathetic 
reading" to a lay person's pleadings, indicated that VA's 
attention should be focused upon the symptoms the claimant is 
attempting to service connect.

It appears that the Clemons decision found that a veteran (or 
his lawyer) can not distinguish between a claim for PTSD and 
a claim for an acquired psychiatric disorder other than PTSD 
(for example, depression). 

On April 24, 2009, the Court remanded the Board's October 
2008 decision according to the terms of a Joint Motion for 
Remand which directed the Board to take into account the 
Clemons decision.

As a result of the Clemons decision (decided well after two 
prior Board decisions in this case) and the parties' Joint 
Motion for Remand, the Board has rephrased the issue listed 
on the title page to address the issue of service connection 
for PTSD.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
FINDING OF FACT

The preponderance of the lay and medical evidence 
demonstrates that the Veteran's currently diagnosed 
psychiatric disorders were not manifest in service, that a 
psychosis was not manifest to a compensable degree within one 
year from service, that his currently diagnosed psychiatric 
disorders are not shown to have a nexus to service, and that 
his PTSD does not result from a verifiable in-service 
stressor.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to 
include depression, delusional behavior and PTSD, is not 
established.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Some chronic diseases, including psychoses, are presumed to 
have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).  The Court has taken judicial 
notice of the mental health profession's adoption of the DSM-
IV as well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

If the evidence shows that PTSD was diagnosed during service 
and the claimed stressor is related to that service, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  73 Fed. Reg. 
64208 (Oct. 29, 2008) (to be codified at 38 C.F.R. 
§ 3.304(f)).

For PTSD diagnosed after service, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of a claimed non-combat stressor.  Doran v. Brown, 
6 Vet. App. 283, 288-89 (1994).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed 
in-service stressors.  Cohen, 10 Vet. App. at 142; 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his/her active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

In cases where there are conflicting statements or opinions 
from medical professionals, it is within the Board's province 
to weigh the probative value of those opinions.  In Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion evidence 
is based on the medical expert's personal 
examination of the patient, the physician's 
knowledge and skill in analyzing the data, and 
the medical conclusion that the physician 
reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). 

The VA benefits system does not favor the opinion of a VA 
examiner over a private examiner, or vice versa.  See 
38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 
(Fed. Cir. 2001) (declining to adopt the treating physician 
rule for adjudicating VA benefits).  Regardless of the 
source, an examination report must minimally meet the 
requirement of being sufficiently complete to be adequate for 
the purpose of adjudicating the claim.  See 38 U.S.C.A. 
§ 5125; 38 C.F.R. § 4.2.

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

A medical examiner's review of the claims folder may heighten 
the probative value of an opinion, as the claims folder 
generally contains all documents associated with a veteran's 
disability claim, including not only medical examination 
reports and service medical records (SMRs), but also 
correspondence, raw medical data, financial information, RO 
rating decisions, Notices of Disagreement, materials 
pertaining to claims for conditions not currently at issue 
and Board decisions disposing of earlier claims.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, an examiner's review of the claims folder is not 
required in each case.  See Snuffer v. Gobber, 10 Vet. App. 
400, 403-04 (1997) (review of claims file not required where 
it would not change the objective and dispositive findings 
made during a medical examination); see also D'Aries v. 
Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not 
necessary for a VA medical examiner to specify review of the 
claims folder where it is clear from the report that the 
examiner has done so and is familiar with the claimant's 
extensive medical history).

A significant factor to be considered for any opinion is 
whether such opinion is based on an accurate factual 
predicate, regardless of whether the information supporting 
the opinion is obtained by review of medical records or lay 
reports of injury, symptoms and/or treatment.  See Harris v. 
West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner 
opinion based on accurate lay history deemed competent 
medical evidence in support of the claim); Kowalski v. 
Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a 
medical opinion cannot be disregarded solely on the rationale 
that the medical opinion was based on history given by the 
veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(holding that the Board may reject a medical opinion based on 
an inaccurate factual basis).

Although formal rules of evidence do not apply in the VA 
benefits system, the Court has indicated that recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the adjudicator's 
decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  
Within the VA benefits system, VA medical examiners and 
private physicians offering medical opinions in veterans' 
benefits cases are essentially considered expert witnesses.  
Nieves-Rodriguez, 22 Vet. App. 295 (2008).

In Nieves-Rodriguez, the Court indicated that the Federal 
Rules of Evidence for evaluating expert medical opinion 
before U.S. district courts, Fed.R.Evid. 702, are important, 
guiding factors to be used by VA adjudicators in evaluating 
the probative value of a medical opinion.  The factors 
identified in Fed.R.Evid 702 are as follows:

(1) The testimony is based upon sufficient facts 
or data; 
(2) the testimony is the product of reliable 
principles and methods; and 
(3) the expert witness has applied the principles 
and methods reliably to the facts of the case.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also 
Davidson v. Shinseki, -- F.3d --, WL 2914339 (C.A.Fed).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, the Veteran alleges that he incurred a 
psychiatric disorder in service as a result of exposure to 
explosions from tank and Howitzer gunfire during combat 
training.  He asserts that these explosions "shattered" his 
nervous system and resulted in a hospitalization for a 
nervous breakdown.  He recalls that, as a result of his 
nervous disorder, his military occupational specialty (MOS) 
was changed to a "DUTY SOLDIER."  He claims that he 
continued to receive treatment for a psychiatric disorder 
immediately following his discharge from service.

When a Veteran's service treatment records (STRs) are not 
available, VA's duty to assist, and the Board's duty to 
provide reasons and bases for its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule, are 
heightened.  See Moore (Howard) v. Derwinski, 1 Vet. App. 
401, 404 (1991).  The RO has made numerous requests for STRs, 
which were unsuccessful. 

The Board finds that additional STR's from World War II for 
this Veteran (assuming they ever existed) are not available.  

The claims folder does contain the report of the Veteran's 
July 1946 separation examination.  At that time, the Veteran 
answered "no" to the question as to whether he had any 
current wound, injury or disease that was disabling.  He also 
reported "none" for listing all significant diseases, 
wounds, and injuries, providing evidence against this claim 
by impeaching his assertions of inpatient treatment for 
psychiatric symptoms made many years after service.

The examiner diagnosed the Veteran's psychiatric diagnosis as 
"none."  Thus, the available STRs include statements from 
the Veteran and a medical opinion from an examiner that 
detract from, rather than support, the Veteran's current 
allegations.

The claims folder also contains the Veteran's Separation 
Qualification record showing that he served as a private 
(PVT) in "Basic Armored" for 4 months of service.  He was 
promoted to a Private First Class (PFC) a "DUTY SOLDIER 
III" for the remaining 18 months of his service, wherein he 
performed organizational duty details in maintenance of 
utilities, buildings and barracks, and served as a helper to 
technicians in performing their duties.

Post-service, the available evidence of record first 
documents the Veteran's treatment for psychiatric symptoms in 
1984, some 38 years after the Veteran's separation from 
service, when the Veteran presented for treatment at the VA 
Medical Center (VAMC) in Houston, Texas.  The diagnoses at 
that time included major depression and a dysthymic disorder.  
Thereafter, there is evidence of private psychiatric 
treatment in 1985 with diagnoses of major affective disorder, 
depression and depressive-type psychosis.

Notably, none of this evidence includes any statement of the 
Veteran concerning psychiatric symptoms in service.

The Board must note the lapse of many years between the 
Veteran's separation from service and the first treatment for 
the claimed disorders.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  See Maxson v. Gober, 230 F. 3d 1330, 1333 
(Fed. Cir. 2000) (holding that it was proper to consider the 
veteran's entire medical history in determining if service-
connection is warranted, including a lengthy period of 
absence of complaints).

The record indicates that the Veteran was deemed disabled by 
the Social Security Administration (SSA) for purposes of 
disability benefits effective from 1986 due to diagnosed 
affective disorders, including depression.  The Veteran 
contends that this information supports his claim for service 
connection.

The Board notes that SSA destroyed the Veteran's disability 
file, so that the associated medical records are not 
available for review.  However, the information received from 
SSA fails to demonstrate any diagnosed disability prior to 
1984, providing more evidence against this claim.

In light of the above, the only evidence tending to support 
the Veteran's claim consists of the statements by the Veteran 
and his spouse concerning the onset and treatment for his 
psychiatric symptoms.  As such, the Board must carefully 
scrutinize the credibility and weight to assign to these 
statements, particularly in light of the Court actions in 
this case. 

As stated above, the Veteran denied having any significant 
disabilities on his July 1946 separation examination, which 
is entirely inconsistent with his current allegation of a 
psychiatric hospitalization during service.  The examiner's 
psychiatric diagnosis of "none" is also inconsistent with 
the Veteran's allegation of a chronic psychiatric disability 
having its onset in service.  Thus, this lay and medical 
evidence at the time of separation from service weighs 
heavily against the claim, and places into question the 
credibility of the Veteran's current allegations.

The Veteran's Separation Qualification Record sheds no light 
on his allegations that his MOS was changed for psychiatric 
reasons.  All this form shows is that his MOS from Basic 
Armored to Duty Soldier III occurred in line with a grade 
promotion, which is totally inconsistent with his claim of 
psychiatric impairment during service.

In his original Application for Compensation and/or Pension 
(VA Form 21-526) received in April 2003, the Veteran provided 
a written narrative of his in-service and post-service 
experiences and psychiatric treatment.  He asserted that he 
spent "9 months" training as a tank gunner which resulted 
in a hospitalization at Fort Knox Army Hospital due to an 
extreme nervous condition, shattered nerves and being "shell 
shocked."

As noted in his Separation Qualification Record, the Veteran 
only spent 4 months with a Basic Armored MOS, lending further 
evidence which detracts from the reliability and credibility 
of his allegations, undermining the Veteran's credibility 
with the Board. 

In his April 2003 written narrative, the Veteran refers to 
his first post-service psychiatric treatment as occurring in 
"1967" by "Dr. Lotesa," which involved shock treatments 
and medication.  He reiterated this history of treatment in a 
"List of Doctors and Hospitals" submitted in June 2003.

On the other hand, the Veteran first reported psychiatric 
treatment from Dr. Lotesa "[d]uring the years 1946 through 
1981" in a statement received in September 2003, undermining 
his previous statement and the overall reliability of his 
assertions, providing yet more factual evidence against the 
Veteran's conventions.  

The Board, therefore, must make a credibility determination 
as to the truthfulness of these inconsistent assertions.  The 
Court has held that it is appropriate for the Board to look 
to the Federal Rules of Evidence in evaluating the probative 
value to assign for pieces of evidence.  Rucker v. Brown, 10 
Vet. App. 67, 73 (1997).

The Board finds as instructive the Veteran's statements to 
his VA physicians in May 1984, which correlates to the first 
documented treatment for psychiatric symptoms, regarding his 
past medical history.  At this time, the Veteran reported 
electric shock treatment (ECT) "x18 in 1968."  Notably, he 
did not report any previous psychiatric symptoms or 
treatment.  This statement is entirely consistent with his 
original statements of treatment submitted in April and June 
2003.

The Board also finds that it bears the indicia of reliability 
as being made in the context of seeking appropriate medical 
treatment.  See LILLY'S: AN INTRODUCTION TO THE LAW OF 
EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state 
jurisdictions, including the federal judiciary and Federal 
Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition 
on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).

It is important to note that any one of these factual 
problems associated with the Veteran's statements would not, 
in and of themselves, provide highly probative overwhelming 
evidence against this claim.  However, when taken together, 
they provide a clear history that provides highly probative 
factual evidence against all claims made by the Veteran 
regarding his case.

The Veteran's current allegations of psychiatric treatment 
since his discharge from service in 1946 directly contradict 
his initial written statements and the history provided to VA 
clinicians in 1984, undermining his credibility with the 
Board.  He indicates that the physician is deceased and that 
his records are not available, such that confirmation of 
treatment is not possible.

The Board takes note that the Veteran's current allegations 
were provided in September 2003, in direct response to the 
RO's initial denial of his claim in August 2003.  In this 
decision, the RO noted that "post service medical records do 
not show evidence of any treatment or diagnosis of a mental 
condition until your records of 1984 and 1985."  As noted by 
the Court, a pecuniary interest in the outcome of a 
proceeding may affect the credibility of a claimant's 
statements and testimony.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).

The Board further notes that the Veteran has been diagnosed 
with a delusional disorder, which connotes an ability to 
firmly hold a false belief in spite of incontrovertible and 
obvious proof or evidence to the contrary.  See DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY, 28th Ed., p. 438 (1994).  
Thus, the medical diagnosis of the Veteran's mental disorder 
provides additional factual evidence tending to impeach the 
reliability of his demonstrated inconsistent statements.

In evaluating all of the evidence in the context of the 
record, the Board finds that the Veteran's allegations of in-
service psychiatric treatment and continuity of symptoms to 
be untrustworthy and entitled to very limited probative 
value.  To the extent that any probative value can be 
assigned, such value is overwhelmingly outweighed by his 
statements upon separation in July 1946, his statements to 
his treating physicians in 1984, and his initial written 
statements in April and June 2003.  These latter statements 
are more trustworthy and consistent with the overall 
evidentiary record, providing highly probative evidence 
against this claim.

The Board also acknowledges the written statements submitted 
by the Veteran's spouse in support of this claim.  She 
recalls having met the Veteran in 1944, having corresponded 
with him during service, and having married him in September 
1947.  She reiterates his claim of a psychiatric 
hospitalization in service, and treatment from Dr. Lotesa 
beginning in 1946.

Notably, the statements she signed bear the same penmanship 
style and grammatical errors (e.g., "explotions") of the 
Veteran's own letters.  These letters were first submitted 
after the RO's August 2003 denial, and the Board cannot 
discount that the Veteran's spouse also has a pecuniary 
interest in this matter.  Again, the probative value of her 
statements are overwhelmingly outweighed by the Veteran's 
statements upon separation in July 1946, his statements to 
his treating physicians in 1984, and his initial written 
statements in April and June 2003.

The Board further acknowledges the August 2008 independent 
medical evaluation report from Dr. G.L.W., who is a Board-
certified Family Practitioner.  This opinion states as 
follows:

I have conducted a clinical interview of [the 
Veteran] and have reviewed his relevant medical 
and Department of Veterans Affairs records.  [The 
Veteran] suffers from certain psychiatric 
disorders, including insomnia, anxiety, severe 
nightmares, depression and delusional behavior, 
consistent with post-traumatic stress disorder 
("PTSD").

[The Veteran] was mentally healthy and competent, 
without a history of mental illness, prior to 
entry into the service.  While in combat 
training, [the Veteran] was exposed to repeated 
explosions and extreme stress while training to 
be a tank gunner.  While in the service, [the 
Veteran] began suffering insomnia, anxiety and 
severe nightmares, which conditions he reported 
to the military physician.  As a result of those 
conditions, such physician removed him from 
combat training to non-combat active duty.  
Despite the removal from combat training, [the 
Veteran] continued to suffer severe nightmares, 
insomnia and anxiety.  These symptoms continued 
after his discharge from the service and they 
have remained persistent throughout his life, 
through the present day, consistent with life-
long PTSD.

In addition, following the service, [the Veteran] 
began suffering severe depression and delusional 
behavior.  Based on my clinical interview of [the 
Veteran] and my independent review of his medical 
records, it is my professional opinion that it is 
more likely than not that [the Veteran's] 
depression and delusional behavior had its 
origins while [the Veteran] was in service.  In 
my opinion, [the Veteran] suffers from PTSD as a 
result of his traumatic experiences while in the 
service.  In my further opinion, it is more 
likely than not, that [the Veteran's] PTSD has 
significantly contributed to his severe 
depression and delusional behavior.

The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal, 5 Vet. App. at 461 (the Board 
is not bound to accept a physician's opinion on when it is 
based exclusively on the recitations of a claimant that have 
been previously rejected.)  

In providing the opinion, Dr. W. relied upon a factual 
predicate that the Veteran had an extreme stress reaction in 
service, suffered insomnia, anxiety and severe nightmares 
during service, had reported these conditions to a military 
physician, had been removed from combat training to non-
combat active duty as a result of those symptoms, and that 
those symptoms continued after his discharge from the 
service.  The only evidence supporting this factual basis is 
the assertions of the Veteran and his spouse, and the Board 
has rejected (on a factual basis) the Veteran's allegations 
of in-service and immediate post-service psychiatric 
symptomatology as not credible and inconsistent with the 
entire evidentiary record.

The Board further notes that, while Dr. W indicated review of 
the "relevant medical and Department of Veterans Affairs 
records," the examination report provides no analysis 
whatsoever of the significance of the separation examination 
medical opinion that the Veteran had no psychiatric disorder 
at the time of separation from service.  Dr. W. provides no 
acknowledgement of the Veteran's denial of in service illness 
on his separation examination.  

Moreover, Dr. W. also provides no analysis regarding the lack 
of any psychiatric treatment of the Veteran until 
approximately 1968, which the Board finds as factually 
established based upon the preponderance of the credible lay 
evidence.  Furthermore, Dr. W. offers no explanation as to 
how the Veteran's delusional disorder affects the reliability 
of his current recollections.

The Court has emphasized that an adequate examination report 
must provide a discussion of the evidence and rationale for 
the opinion expressed which allows the Board to arrive at a 
fully informed evaluation of the underlying medical issues.  
See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  As 
conceded by the parties in the Joint Motion for Remand, Dr. 
W's. opinion does not constitute an adequate nexus opinion.  
See April 2009 Joint Motion for Remand, p. 3.

With respect to the Joint Motion for Remand, the parties 
stated that the Board had rejected Dr. W.'s opinion in its 
October 2008 opinion on the "grounds that it was premised on 
Appellant's unsubstantiated history."  See April 2009 Joint 
Motion for Remand, p. 3, footnote 1.  The Board finds that 
this is clearly a mischaracterization of the Board's finding 
in the October 2008 decision, wherein the Board stated "the 
Board has rejected the [V]eteran's allegations of in-service 
and immediate post-service psychiatric symptomatology, and 
the opinion offered by Dr. W. lacks any evidentiary value 
concerning the issue on appeal." (emphasis added).  

While the Board's factual finding was clear, the Board 
emphasizes that the rejection of the allegations of the 
Veteran and his spouse are not based upon lack of 
corroborating records, or competency, but lack of 
credibility, for which the Board dedicated 3 full pages of 
discussion in its October 2008 decision.  The parties to the 
Joint Motion for Remand have not pointed to any erroneous 
error in finding of fact by the Board concerning the 
credibility issues.  It is an eminently proper basis to 
reject a medical opinion where the underlying factual basis 
is found to be inaccurate or untrue.  Reonal, 5 Vet. App. at 
461; Nieves-Rodriguez, 22 Vet. App. 295 (2008); Fed.R.Evid 
702.

Other than the statement from Dr. W., the record contains no 
competent evidence that the Veteran's currently diagnosed 
psychiatric disorders are causally related to active service, 
or that a psychosis manifested within the first postservice 
year.  The Board acknowledges that the PTSD diagnosis does 
not require the manifestation of psychiatric symptoms in 
service or immediately thereafter, but rather requires an in 
service stressor which is productive of current PTSD.  Unlike 
the acquired psychiatric disorder claim, VA law requires 
corroboration of a non-combat stressor as alleged by the 
Veteran.  38 C.F.R. § 3.304(f).

The stressor alleged in this claim concerns the Veteran's 
alleged stress reaction due to repeated explosions and 
extreme stress while training to be a tank gunner.  The 
Veteran spent 4 months training in Basic Armor.  However, the 
Veteran's recollections of his experiences, claimed 
symptomatology, claimed in-service hospitalization, and 
claimed MOS change as a result of his "traumatic" 
experiences are rejected as not credible.  In addition to the 
total lack of credibility regarding his description of 
stressors, there is no corroborating evidence confirming that 
he experienced a stressful reaction to these duties.

Notably, VA was unable to find any corroborating evidence 
with regard to his claim of in-service hospitalization with 
direct requests to Fort Dix or alternatively through the 
Surgeon General's Office.  The statements from the Veteran's 
spouse have also been found to be non-credible and incapable 
of corroborating this alleged stressor.  

It is important for the Court to understand that, quite 
simply, the Veteran's entire recollection of in service 
events and symptoms is found to be non-credible.  In the 
absence of credible corroborating evidence of an in-service 
stress reaction to any event in service, and the total lack 
of any means of obtaining corroborating evidence, the PTSD 
claim must be denied.

In summary, the Board finds that the preponderance of the 
evidence is against service connection for an acquired 
psychiatric disorder, to include depression, delusional 
behavior and PTSD.  38 U.S.C.A. § 5107(b).  That is, based 
upon the entire evidentiary record, the Board finds that the 
most credible lay and medical evidence in this case 
demonstrates that the Veteran's currently diagnosed 
psychiatric disorders were not manifest in service, that a 
psychosis was not manifest to a compensable degree within one 
year from service, that his currently diagnosed psychiatric 
disorders are not shown to have a nexus to service, and that 
his PTSD does not result from a verifiable in-service 
stressor.  The evidence is not so evenly balanced as to 
require resolution of doubt in the Veteran's favor.  The 
appeal is denied.
The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

A pre-adjudicatory RO letter dated May 2003 advised the 
Veteran of the types of evidence and/or information deemed 
necessary to substantiate his acquired psychiatric disorder 
claim as well as the relative duties upon himself and VA in 
developing this claim.  He was further advised to send the 
needed evidence directly to the RO, and that it was his 
responsibility to provide any records that weren't in the 
possession of a Federal department or agency.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  A pre-adjudicatory RO 
letter in June 2003 advised the Veteran of alternative forms 
of evidence that could substitute for his missing STRs.

In August 2008, the Veteran raised for the first time an 
issue of entitlement to PTSD.  In proceedings before the 
Court, it was urged that this issue be considered as part and 
parcel of this appeal.  As a result, the claim is now before 
the Board with consideration of whether any additional notice 
letter is required for the PTSD aspect of the claim, 
particularly concerning stressor development.

Recent court decisions indicate that when VA fails to furnish 
information that is necessary to substantiate the claim 
("Type One error"), such error is presumed prejudicial, and 
requires reversal unless VA can show that the error did not 
affect the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), reversed 
and remanded on other grounds sub nom, Shinseki v. Sanders, 
129 S.Ct. 1696 (2009).  To do this, VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law. Although not specifically discussed, some 
other possible circumstances that could demonstrate that VA 
error did not prejudice the claimant include where the 
claimant has stated that he or she has no further evidence to 
submit, or where the record reflects that VA has obtained all 
relevant evidence.

The Court has also indicated that strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case, and that such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

The lack of notice regarding stressor development would 
appear to be a deficiency in the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim, 
which may create an evidentiary presumption of prejudicial 
error.  Id.  

The facts of this case are unusual.  The Veteran filed a 
claim for an acquired psychiatric disorder in 2003.  A PTSD 
diagnosis was not provided until August 2008, based upon an 
independent medical examiner opinion obtained by the 
Veteran's counsel which the Board has found to have almost no 
probative value.  In the most recent Brief of Appellant 
submitted in September 2009, the Veteran's counsel did not 
suggest any basis to remand this case for additional stressor 
notification.  In fact, at no time in multiple briefs filed 
in this case, has the Veteran's counsel argued for additional 
notice to be provided to the Veteran.  

In this regard, the Board finds that the Veteran's attorney 
appears to clearly understand what is required to prevail in 
a PTSD claim. 

The Veteran has identified the time frame of his alleged 
stressor, claimed as a stressful reaction to performing 
duties in a Basic Armor MOS.  Evidence of record includes the 
Veteran's Separation Qualification Record, which confirms a 
Basic Armor MOS but also reflects that the Veteran's 
description of 8 months of this type of service is faulty as 
he only had 4 months of such service.  

The Veteran has asserted that evidence tending to corroborate 
his claim would include hospitalization records from Fort 
Dix.  A direct search with Fort Dix, as well as an indirect 
search with the Surgeon General's Office, has been unable to 
obtain any such records.  

Simply stated, the Board finds that there is no reasonable 
possibility that any further notice could produce evidence 
capable of corroborating this aspect of the claim.  A search 
of morning reports and sick reports for the period identified 
by the Veteran found nothing of relevance.  The Veteran's 
statements to the Board lead to only one conclusion:  
Additional notice or stressor confirmation attempts would 
lead to nothing.  

Otherwise, the only additional purpose a stressor letter 
could serve is to provide the Veteran notice of additional 
types of evidence capable of corroborating the claimed 
stressor.  However, the RO June 2003 letter fully satisfied 
these purposes.  For example, the Veteran was advised of the 
following types of evidence which could service to 
corroborate his claim:

*	Statements from military medical personnel 
(nurses, medics, corpsmen, doctors)
*	"Buddy" certificates or affidavits - (A 
"buddy" certificate or affidavit is a 
statement by a person who knew you when you 
were in service and knows of any disability 
you had while on active duty.  The statement 
should state the dates and places they saw 
the condition(s) and should describe what 
they saw.  If the person making the 
statement was on active duty at the time, 
they should show their service number and 
unit of assignment).
*	State or local accident and police reports
*	Employment physical examinations
*	Medical evidence from hospitals, clinics and 
private physicians by which or by whom you 
may have been treated after separation
*	Letters written during service
*	Photographs taken during service
*	Pharmacy prescription records
*	Insurance examinations

The actions of the Veteran and his attorney have demonstrated 
knowledge of the evidentiary requirements for all aspects of 
this claim.  The Veteran has submitted lay statements 
attesting to in service events, in service symptoms and 
continuity of symptomatology, although such statements are 
found to lack probative value as being inconsistent with the 
overall evidence of record.  The Veteran thoroughly described 
his in-service stressors, including potential means of 
verification through a claimed hospitalization record.  As 
discussed below, extensive efforts by the VA over the many 
years of this case to obtain such records have been 
unsuccessful.  The Veteran provided a picture of a tank and 
descriptions of his its munitions capabilities, but such 
evidence only confirms a Basic Armor MOS.  

The Veteran, through his attorney, also submitted a medical 
opinion in support of his claim, although that opinion was 
rejected as being based upon a rejected factual history.

Overall, the Board finds that any VCAA notice errors did not 
affect the essential fairness of the adjudication as VA has 
obtained all relevant evidence, and that a reasonable person 
who is represented by an attorney could be expected to 
understand from the notice what was needed.  Furthermore, the 
Veteran's attorney has not suggested, and the Board cannot 
discern, any potential means to corroborate the stressor 
alleged by the Veteran.  The Board finds that the Veteran's 
statements, overall, provide more factual evidence against 
this claim. 

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  As 
the claim remains denied, the downstream issues of assigning 
a disability rating and effective date of award are not 
implicated.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the RO has secured the Veteran's VA treatment 
records and made extensive attempts to locate his STRs.  As 
noted above, STRs, with the exception of the separation 
examination, are not available.  The National Personnel 
Records Center (NPRC) has indicated that they were destroyed 
in the fire at that facility in 1973.  Where STRs are 
presumed destroyed, this duty is heightened and includes the 
obligation to search for alternate medical records.  Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992). 

The RO attempted to secure records from the Surgeon General's 
Office, but was informed in June 2003 that there were no such 
records available. The RO also requested morning and sick 
reports for the period identified by the Veteran, but was 
again advised in August 2003 that there was nothing of any 
relevance.  Furthermore, the record contains a June 2003 
letter from the Patient Administration Division of Fort Knox 
indicating that they have no records of the Veteran's 
treatment in their possession, and a December 2003 letter 
from Fort Dix indicating having no records pertaining to the 
Veteran.  The Board is satisfied that all necessary steps to 
secure STRs and to explore alternative forms of evidence.  
Any additional efforts would be futile.  38 U.S.C.A. 
§ 5103A(b).

In proceeding before the Court concerning the prior Board 
decision in December 2005, the Veteran's representative 
argued that the RO failed to comply with the Board's March 
2005 remand instruction to secure the Veteran's disability 
claim records from the SSA.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

Although it does appear that the RO did not, in fact, issue a 
request for records to the SSA, the Veteran himself did so 
following the remand and provided copies of the responses to 
the RO.  In the October 2008 decision, the Board noted that 
the Veteran himself requested SSA records and obtained a 
response that his disability file has been destroyed.  No 
argument has been provided how the Veteran would benefit from 
a remand to the RO for an additional request for the 
destroyed file that does not exist.  This issue was not 
addressed in the most recent Joint Motion for Remand.  The 
Board will not remand a case in order to obtain an SSA record 
that clearly does not exist, and where the issue was 
abandoned by the Veteran's attorney in the most recent 
proceedings before the Court.  Therefore, although the RO has 
not technically complied with the Board's remand, the Board 
finds no prejudice to the Veteran in this case that would 
require a remand.  See Soyini, 1 Vet. App. 541 (1991) (the 
Court would not require strict adherence to technical 
requirements and impose additional burdens on VA when there 
was no benefit flowing to the claimant).  

The Veteran has provided additional VA medical records, a 
statement from a VA physician's assistant, private medical 
records, private insurance billing statements, a medical 
opinion concerning the onset and etiology of his psychiatric 
disorder and numerous personal statements from himself and 
his wife.  He has not authorized VA to obtain any other 
private evidence.  In addition, following the March 2005 
Board remand, the Veteran personally requested from the SSA 
documents associated with his disability claim.  He provided 
the RO with copies of the responses received.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim. An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 C.F.R. § 3.159(c)(4). 

The parties to the most recent Joint Motion for Remand have 
provided what the Board can only describe as an unclear order 
that "the Appellant ... be provided with a medical nexus 
examination to determine whether he suffers from psychiatric 
conditions 'that may reasonably be encompassed by' the 
factors listed in the Clemons order."  It is unclear what 
this means.  

The parties to the Joint Motion also mischaracterized the 
Board's determination in the October 2008 decision as to the 
reasons why further examination was not warranted.  In the 
Joint Motion for Remand, the parties stated:

Although the Board believes providing Appellant 
with a medical nexus examination would 'serve[] 
no constructive purpose' given the Appellant's 
separation date, that distinction was not made 
in Clemons.

In the October 2008 decision, the Board stated as follows:

On such a record, the Board finds that obtaining 
medical opinion based upon the [V]eteran's 
rejected report of in-service treatment and 
symptoms since service would not result in any 
evidence capable of substantiating the claim, as 
an opinion premised upon an unsubstantiated 
account of a claimant is of no probative value.  
See, e.g., Swann, 5 Vet. App. at 233; Reonal, 5 
Vet. App. at 461.  In other words, any medical 
opinion which provided a nexus between the 
[V]eteran's claimed disability and his military 
service would necessarily be based solely on the 
[V]eteran's rejected assertions regarding what 
occurred in service.  The Board must make this 
factual determination, not an examiner. 

Simply stated, in a medical history provided by 
the [V]eteran and his spouse that the Board has 
clearly and totally rejected, another medical 
evaluation in this case is not required and would 
serve no constructive purpose, even in light of 
the court decisions cited within November 2007 
brief of the VA General Counsel.  

The Board further stated as follows:

In adjudicating this case, it is important for 
the Court to note the fact that the veteran ended 
his military service in July 1946, more than 60 
years ago.  A medical evaluation in 2008 to 
determine if the veteran has a problem related to 
his service more than 60 years ago, in light of 
record that clearly indicates a problem that 
began decades later, serves no constructive 
purpose, particularly in light of the fact that 
the Veteran's statements regarding his history 
have been found to be not credible.  The parties 
are asking the Board to place a VA examiner in 
the role of fact finder in light of facts that 
are found to overwhelmingly support the denial of 
this claim. 

(emphasis added).

As demonstrated above, the Veteran's "separation date" was 
not the determining factor as to whether an examination was 
warranted.  As demonstrated above, the Board determined that 
examination was futile as the "medical history provided by 
the [V]eteran and his spouse [was] clearly and totally 
rejected."  In this case, the only factual evidence that 
could support this claim is a total reliance on the medical 
history provided by the Veteran and his spouse which has 
been, for clear reasons, rejected by the Board.  It is not 
contended otherwise.

The Board wishes to comply with any remand directives which 
it has a duty to implement.  However, the parties to the 
Joint Motion for Remand have placed the Board in an 
impossible position:  A medical "nexus" opinion appears to 
be ordered, but the parties do not specify on what factual 
basis an examination could be premised or how, in light of 
the findings above, a VA medical examination could provide a 
basis to grant this claim.  

The Board has rejected in total the claimed factual 
assertions of in-service psychiatric symptoms and treatment, 
as well as continuity of symptomatology, forwarded by the 
Veteran and his spouse.  Medical opinion at the time of 
separation indicated that the Veteran did not have a 
psychiatric disorder.  The credible lay evidence reflects 
that the Veteran first obtained psychiatric treatment in the 
late 1960's, which is many years after service.  Furthermore, 
there is no corroborating evidence of an in-service stressor 
which could support a PTSD diagnosis.  

Simply stated, in light of the factual findings made by the 
Board in this case, and never disputed by the parties of the 
joint motion, even a VA examination that arguably supports 
the Veteran's claim of service connection based on the 
Veteran's statements would be rejected by the Board as the 
Veteran's statements regarding both stressors in service and 
treatment for problems in service regarding this issue have 
been found to be not credible.  Further, a PTSD examination 
in this case is clearly not warranted as no stressor has been 
confirmed and, therefore, even a VA examination that found 
PTSD would not provide a basis to grant this claim. 

Based upon the facts as found by the Board, there is no 
factual basis which could support any competent medical 
opinion.  The undersigned asks the Court to review for itself 
the facts of this case, in particular the Veteran's claims 
file.  The factual determinations made by the Board in this 
case, based on a review of the claims file, are unambiguous.  
If any further proceedings ensue from this decision, and it 
is determined that further examination is warranted, the 
Board requests the parties to issue clear orders addressing 
the following:

        1) identify any factual errors made by the Board this 
decision;
        
        2) instruct the Board as to the established facts in 
this case; and
        
        3) specify the question, or questions, which an examiner 
must address. 

Otherwise, the Board finds that further development is not 
needed in this case with respect to the issue on appeal 
because there is sufficient evidence to decide the claim.  
The Veteran has been examined by VA and non-VA medical 
professionals and those records are with the claims files.  
As held above, the Board finds that the credible evidence 
establishes that the Veteran has not manifested persistent or 
recurrent symptoms of disability since service.  Overall, the 
Veteran's allegations of in-service psychiatric symptoms, 
treatment, and his statements regarding stressor in service 
are not deemed credible or confirmable.  

On such a record, the Board must again find that obtaining 
medical opinion based upon the Veteran's rejected report of 
in-service treatment and symptoms since service would not 
result in any evidence capable of substantiating the claim, 
as an opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann, 5 Vet. 
App. at 233; Reonal, 5 Vet. App. at 461.  In other words, any 
medical opinion which provided a nexus between the Veteran's 
claimed disability and his military service would necessarily 
be based solely on the Veteran's rejected assertions 
regarding what occurred in service.  The Board must make this 
factual determination, not an examiner. 

As service and post-service records provide no credible basis 
to grant this claim, and provide evidence against the claim, 
the Board finds no basis for a VA examination to be obtained.  
There is simply nothing under the law that "requires" a VA 
examination to be held when the result of a VA examination 
can not provide a basis to grant the claim (in light of the 
findings above).  The Board has found that the post-service 
records in this case, including statements from the Veteran 
himself, clearly indicate a disability that began decades 
after service with no connection with service.

It is important to note that the Board has found, 
notwithstanding any evidence submitted by the Veteran and his 
attorney, that not only is there no credible "indication" 
of an association between service and the disability at 
issue, but that there is extensive evidence against such a 
finding, including the Veteran's statements, which are 
clearly not credible, when taken as a whole.  The fact that 
the Veteran himself contends that he suffers from 
"delusional" behavior only provides more support of this 
finding.  The facts of this case overwhelming support the 
denial of this claim. 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

Service connection for an acquired psychiatric disorder, to 
include depression, delusional behavior and PTSD, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


